Citation Nr: 1141828	
Decision Date: 11/09/11    Archive Date: 11/21/11

DOCKET NO.  09-34 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date earlier than June 25, 2001, for a 40 percent rating for right eye prosthesis, status post enucleation for blind painful eye following development of neovascular glaucoma from chronic retinal detachment. 

2.  Entitlement to an effective date earlier than June 25, 2001, for the grant of special monthly compensation (SMC) for the anatomical loss of one eye.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran served on active duty in the military from October 1951 to November 1955 and from January 1956 to May 1972.

This appeal to the Board of Veterans' Appeals (Board) originated from an April 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In that decision, the RO increased the rating for the right eye disability at issue from 30 to 40 percent and granted SMC on account of anatomical loss of this eye.  The RO initially assigned an effective date of January 2, 2009, for both awards.  But after filing a notice of disagreement (NOD) contesting that effective date, the RO issued a July 2009 decision assigning an earlier effective date of June 25, 2001.  And after receiving a statement of the case (SOC) in July 2009, the Veteran completed the steps necessary to perfect his appeal to the Board for an even earlier effective date by filing a timely substantive appeal (VA Form 9) in August 2009.

In a March 2010 decision, the Board denied the claims for an effective date earlier than June 25, 2001.  The Veteran appealed to the U.S. Court of Appeals for Veterans Claims (Court/CAVC).  In a May 2011 Order, granting a Joint Motion, the Court vacated the Board's decision and remanded these claims to the Board to conduct the necessary fact finding as to whether the Veteran's service-connected right eye disability had increased in severity within the one year immediately preceding his June 25, 2001, informal claim for increased disability compensation such that an earlier effective date is warranted for this disability and SMC.  See 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

In September 2011, to assist in making this necessary determination, the Board remanded the claims to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development and consideration.

The Board has advanced this appeal on the docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In an unappealed June 1972 decision, the RO granted service connection for defective vision of the right eye and assigned an initial 30 percent rating for this disability retroactively effective from June 1, 1972, the day after the Veteran's military service had ended when he had returned to life as a civilian.

2.  According to records since received, the Veteran had this eye removed on September 19, 2000, but not by VA, rather, a private doctor, so VA did not have constructive notice of this enucleation, much less actual notice of it.

3.  The first indication to VA this eye had been removed was in a VA outpatient clinic record dated June 25, 2001, which since has been construed as an "informal" claim for a higher rating and SMC for this right eye disability.

4.  Nevertheless, it is factually ascertainable the Veteran met the requirements for the higher 40 percent rating and SMC for his right eye disability as of September 19, 2000, the day this eye was surgically removed.


CONCLUSIONS OF LAW

1.  The criteria are met for an earlier effective date of September 19, 2000, for the higher 40 percent rating for the right eye prosthesis, status post enucleation for blind painful eye following development of neovascular glaucoma from chronic retinal detachment.  38 U.S.C.A. §§ 5101, 5110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.1, 3.155, 3.157, 3.159, 3.400 (2010). 

2.  The criteria also are met for an earlier effective date of September 19, 2000, for the grant of SMC for anatomical loss of this eye.  38 U.S.C.A. §§ 5101, 5110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.1, 3.155, 3.157, 3.159, 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011), redefines VA's duties to notify and assist Veterans in the development and substantiation of claims for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, and 3.326(a) (2011). 

The Board is granting the Veteran's claims for an earlier effective date, indeed, to the earlier date requested.  Therefore, his appeal is being granted in full.  In this circumstance, the Board need not discuss whether there has been compliance with the notice and duty to assist provisions of the VCAA because even if, for the sake of argument, there has not been, this ultimately is inconsequential and, thus, as most nonprejudicial, i.e., harmless error.  See 38 C.F.R. § 20.1102.  But for completeness of this decision, the Board is providing discussion of this compliance.

The VCAA's notice requirements require VA to notify the Veteran of the type of evidence and information that is necessary to substantiate his claims, including apprising him of the evidence VA will attempt to obtain and the evidence he is responsible for providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This includes, in this particular instance, notifying him that evidence of earlier-filed claims is needed to substantiate his claims for an earlier effective date.  See Huston v. Principi, 17 Vet. App. 195 (2003).  These notice requirements apply to all elements of his claims, including this downstream effective date element.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007). 


Ideally, this notice should be provided before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate or incomplete, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States Supreme Court made clear that a reviewing court, in considering the rule of prejudicial error, is precluded from applying a mandatory presumption of prejudice rather than assessing whether, based on the facts of each case, the error was outcome determinative.  In Sanders, the Supreme Court rejected the lower Federal Circuit's framework (see Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) that all VA notice errors are presumptively prejudicial, in part, because it was "complex, rigid, and mandatory."  Id., at 1704.  The Supreme Court rejected the Federal Circuit's analysis because it imposed an unreasonable evidentiary burden on VA to rebut the presumption and because it required VA to demonstrate why the error was harmless, rather than requiring the appellant - as the pleading party, to show the error was harmful.  Id., at 1705-06.  The Supreme Court stated that it had "warned against courts' determining whether an error is harmless through the use of mandatory presumptions and rigid rules rather than case-specific application of judgment, based upon examination of the record."  Id., at 1704  -05.  Thus, it is clear from the Supreme Court's analysis that, while the Veterans Court may conclude generally that a specific type of error is more likely to prejudice an appellant, the error must nonetheless be examined in the context of the facts of the particular case.  Id.  


The Veterans Court initially held in Vazquez-Flores v. Peake, 22 Vet. App. 37, 48 (2008), that prejudicial deficiencies in the timing or content of a VCAA notice can be cured by showing the essential fairness of the adjudication will not be affected because: (1) the defect was cured by actual knowledge on the part of the claimant ("Actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrates an awareness of what was necessary to substantiate his or her claim.") (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person could be expected to understand from the notice what was needed; or (3) that a benefit could not have been awarded as a matter of law.  Sanders, 487 F. 3d at 889. Additionally, consideration also should be given to "whether the post-adjudicatory notice and opportunity to develop the case that is provided during the extensive administrative appellate proceedings leading to the final Board decision and final Agency adjudication of the claim ... served to render any pre-adjudicatory section 5103(a) notice error non-prejudicial."  
Vazquez-Flores, 22 Vet. App. at 46.  See also Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board had erred by relying on various post-decisional documents for concluding adequate 38 U.S.C.A. § 5103(a)  notice had been provided to the appellant, the Veterans Court nonetheless determined the evidence established the Veteran was afforded a meaningful opportunity to participate effectively in the adjudication of his claims, and therefore found the error harmless). 

The Veterans Court further held in Vazquez-Flores v. Peake that, for an 
increased-compensation claim, 38 U.S.C. § 5103(a) requires, at a minimum, that VA notify the claimant that, to substantiate the claim, the medical or lay evidence must show a worsening or increase in severity of the disability and the effect that such worsening or increase has on the claimant's employment and daily life. 

On appeal, however, in Vazquez-Flores v. Shinseki, 2009 WL 2835434 (Fed.Cir.), the Federal Circuit vacated and remanded important aspects of the Veterans Court's holding in Vazquez-Flores, as well as a related case, Schultz v. Peake, No. 03-1235, 2008 WL 2129773, at 5 (Vet. App. Mar. 7, 2008).  Significantly, the Federal Circuit concluded that "the notice described in 38 U.S.C. § 5103(a) need not be Veteran specific."  Similarly, "while a Veteran's 'daily life' evidence might in some cases lead to evidence of impairment in earning capacity, the statutory scheme does not require such evidence for proper claim adjudication."  Thus, the Federal Circuit held, "insofar as the notice described by the Veterans Court in Vazquez-Flores requires the VA to notify a Veteran of alternative diagnostic codes or potential "daily life" evidence, we vacate the judgments."  Vazquez, 2009 WL 2835434, at 10. 

Here, a letter satisfying the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in March 2009, before initially adjudicating his claims in April 2009, so in the preferred sequence, keeping in mind that initial adjudication stemmed from his January 2009 claim for increased compensation for his right eye disability.  That letter informed him of the evidence required to substantiate his claim for greater compensation for this disability, including of his and VA's respective responsibilities in obtaining this supporting evidence, and discussed how VA determines disability ratings and downstream effective dates.  The claims now at issue on appeal are for an earlier effective date, which is a "downstream" issue from his initial, underlying, claim for a higher disability rating, including SMC.  And VA is not required to provide additional notice concerning this downstream issue.  See VAOPGCPREC 8-2003 (Dec. 2003). Rather, following the receipt of a timely NOD concerning a downstream issue, the provisions of 38 U.S.C.A. § 7105(d) require VA to send the Veteran a SOC if his disagreement is not resolved, which the RO provided the Veteran in July 2009.  The RO also has since provided him an SSOC in November 2009, considering any additional evidence submitted or otherwise obtained since the SOC.  So no further notice is required.  See Goodwin v. Peake, 22 Vet. App. 128 (2008). 

The Board also finds that all necessary assistance in the development of this claim has been accomplished, and therefore appellate review may proceed without prejudicing the Veteran.  The RO obtained all medical and other records that he and his representative identified as potentially relevant - including, following and as a result of the Board's September 2011 remand, records of any evaluation or treatment he received for his right eye disability, especially the enucleation in August or September 2000 during the one-year immediately preceding his June 25, 2001 informal claim.  The claims at issue, for an earlier effective date, do not meet the statutory and regulatory requirements for a VA examination and/or medical opinion.  See 38 U.S.C.A. § 5103A(d)(2)(A)-(C); 38 C.F.R. § 3.159(c)(4)(A)-(C).  Accordingly, the Board finds that no further development is needed to meet the requirements of the VCAA or Court.

II.  Whether the Veteran is Entitled to an even Earlier Effective Date

The assignment of an effective date for an award of disability compensation is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  This statute and regulation provide that the effective date "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor," unless specifically provided otherwise.  38 U.S.C.A. § 5110(a). 

Section 5110(b)(2) states that the effective date of an increased rating, which includes SMC  since it is a form of higher monthly compensation at a "special" rate, "shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date."  Under 38 C.F.R. § 3.400(o)(1), except as provided in paragraph (o)(2), the effective date is the "date of receipt of claim or date entitlement arose, whichever is later."  Paragraph (o)(2) provides that the effective date is the "[e]arliest date as of which it is factually ascertainable that an increase in disability had occurred if a claim is received within one year from such date, otherwise, date of receipt of claim." 

It therefore follows that three possible effective dates may be assigned depending on the facts of the particular case: 

(1) if an increase in disability occurs after the claim is filed, the date that the increase is shown to have occurred (date entitlement arose) (38 C.F.R. § 3.400(o)(1)); 

(2) if an increase in disability precedes the claim by a year or less, the date that the increase is shown to have occurred (factually ascertainable) (38 C.F.R. § 3.400(o)(2)); or 

(3) if an increase in disability precedes the claim by more than a year, the date that the claim is received (date of claim) (38 C.F.R. § 3.400(o)(2)). 

See Harper v. Brown, 10 Vet. App. 125, 126 (1997). 

In Gaston v. Shinseki, 605 F.3d 979 (Fed. Cir. May 20, 2010), the U. S. Court of Appeals for the Federal Circuit explained that the legislative history of 38 U.S.C.A. § 5110(b)(2) was to provide Veterans with a one-year grace period for filing a claim following an increase in the severity of a service-connected disability.

So determining the appropriate effective date for an increased rating under the effective date regulations involves an analysis of the evidence to determine (1) when a claim for an increased rating was received and, if possible, (2) when the increase in disability actually occurred.  38 C.F.R. §§ 3.155, 3.400(o)(2).

In this context, it should be noted that the provisions of 38 U.S.C.A. § 5110 refer to the date an "application" is received.  While the term "application" is not defined in the statute, the regulations use the terms "claim" and "application" interchangeably, and they are defined broadly to include "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p).  The benefit sought must be identified, see Stewart v. Brown, 10 Vet. App. 15, 18 (1997), but need not be specific, see Servello v. Derwinski, 3 Vet. App. 196, 198-99 (1992).  Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant or his duly authorized representative, may be considered an informal claim.  Such claim must identify the benefit sought.  38 C.F.R. § 3.155.

The Court has held that 38 U.S.C.A. § 5110(b)(2) specifically links any effective date earlier than the date of application to:  (1) evidence that an increase in disability had occurred; and (2) to the receipt of an application within one year after that increase in disability.  The application referred to must be an application on the basis of which the increased rating was awarded, because there would be no reason to adjudicate the question of the effective date prior to the award of a rating increase, just as there would be no reason to assign a disability rating on a disability compensation claim until service connection had been awarded.  38 U.S.C.A. § 5110(b)(2) allows a claimant to be awarded an effective date up to one year prior to the filing of an application for an increase, if an increase to the next disability level is ascertainable, and if a claim is received within one year thereafter.  VA must review all the evidence of record, not just evidence not previously considered.  The Court has noted that 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are applicable only where the increase precedes the claim for increase, provided also that the claim for increase is received within one year after the increase.  The Court further stated that the phrase "otherwise, the effective date shall be the date of receipt of the claim" provides the applicable effective date when a factually-ascertainable increase occurred more than one year prior to receipt of the claim for increase.  Hazan v. Gober, 10 Vet. App. 511 (1997). 

Under some circumstances, the date of outpatient or hospital treatment or date of admission to VA or uniformed services hospital will be accepted as the date of receipt of an informal claim.  38 C.F.R. § 3.157(b)(1).

Turning now to the facts and contentions of this specific case.  The Veteran contends his effective date should go back to September 19, 2000, the date his right eye was removed (enucleated) because as of that date he met the requirements for the higher 40 percent rating for his right eye disability and SMC for anatomical loss of this eye.

In the April 2009 decision that initiated this appeal, the RO granted the Veteran's claim for an increased rating of 40 percent for his right eye disability and for SMC for anatomical loss of this eye due to enucleation.  The RO initially assigned a retroactive effective date of January 2, 2009, for this higher level of compensation based upon that being the date of receipt of his formal claim requesting this increase in compensation.  Since, however, he timely appealed, that decision did not become final and binding on him, so consideration of an earlier effective date may proceed.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006) (holding that a free-standing claim for an earlier effective date as to a previous final and binding decision is not authorized by law).

In a decision since issued in July 2009, during the pendency of this appeal, the RO assigned an earlier effective date of June 25, 2001, based on a VA outpatient clinic record indicating this service-connected disability had increased in severity as of that date.  So, in effect, the RO treated that VA outpatient clinic record as tantamount to an "informal" claim for increased compensation, including for SMC.  38 C.F.R. §§ 3.155, 3.157.

The Court-granted Joint Motion agreed with the Board's prior finding of fact that a VA outpatient treatment record dated June 25, 2001, is for all intents and purposes the date of claim.  In actuality, as explained, the Board considered this date as the date of filing an "informal" claim, see 38 C.F.R. §§ 3.155 and 3.157, followed by the later filing of a "formal" claim on January 2, 2009.  So the Veteran seemingly is attempting to establish his entitlement to an earlier effective date by finding there was what amounted to an "informal" claim on September 19, 2000, the day his right eye was enucleated, and then yet another "informal" claim on June 25, 2001, since there was indication of this procedure in the VA outpatient treatment record on that date, later completed by the filing of a "formal" claim on January 2, 2009.

In any event, as pointed out in the Joint Motion, it therefore must be determined whether there is any evidence showing that it was factually ascertainable during the one year immediately preceding that June 25, 2001 "informal" claim that the Veteran's right eye disability met the requirements for the higher 40 percent rating and SMC.  Following the Board's September 2011 remand, additional documentary evidence was obtained confirming the Veteran had his right eye surgically removed (enucleated) on September 19, 2000, so in fact during the one year immediately preceding the receipt of that June 25, 2001 "informal" claim.  According to this evidence, a private doctor (T.A.W., M.D.) performed the procedure, so not a VA doctor or physician, a VA facility, or a facility under contract or fee-basis agreement with VA.  It therefore cannot be said that VA had "constructive" knowledge of this procedure, much less actual knowledge of it, until learning of it on June 25, 2001.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).


Nevertheless, this additional evidence, albeit obtained long after the fact, confirms the exact date of this surgery as September 19, 2000, and resultantly shows the Veteran was entitled to the higher 40 percent rating and SMC for his right eye disability as of this earlier date.  See 38 C.F.R. § 4.84a.  That is to say, it was factually ascertainable as of that date, one year prior to the filing of his "informal" claim on June 25, 2001, that he was entitled to this additional compensation for this disability.  See 38 C.F.R. § 3.400(o)(2); Harper, supra.


ORDER

An earlier effective date of September 19, 2000, is granted for the right eye prosthesis, status post enucleation for blind painful eye following development of neovascular glaucoma from chronic retinal detachment, subject to the statutes and regulations governing the payment of VA compensation.

An earlier effective date of September 19, 2000, also is granted for the SMC for anatomical loss of this eye also, also subject to the statutes and regulations governing the payment of VA compensation. 



____________________________________________
KEITH W. ALLEN 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


